Order entered September 15, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00319-CV

    JOE H. STALEY, JR. AND STALEY BUSINESS PARTNERSHIP, LP, Appellants

                                               V.

                                DELIA CROSSLEY, Appellee

                      On Appeal from the Collin County Probate Court
                                   Collin County, Texas
                          Trial Court Cause No. PB1-1828-2016

                                           ORDER
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart

       We REINSTATE this appeal. On August 10, 2017, we abated the case after denying

appellants’ amended motion to supplement the record with the transcripts of two proceedings

that were electronically tape recorded. The abatement was to allow the Probate Court of Collin

County an opportunity to conduct a hearing to determine whether the parties agree on the

accuracy of the transcripts, which were attached to the amended motion.

       In response to our order, the Honorable Weldon Copeland, Presiding Judge of the Probate

Court of Collin County, filed a “Request for Guidance.” Judge Copeland noted Texas

Government Code section 25.0453(g) authorizes him to electronically tape record proceedings in

his court, and he asked for guidance on the necessity of having the hearing we ordered.
       We agree with Judge Copeland that section 25.0453(g) authorizes the tape recording of

proceedings in the Collin County Probate Court, and VACATE that portion of our August 10th

order denying appellants’ amended motion. See TEX. GOV’T CODE ANN. § 25.0453(g) (West

Supp. 2016). Although section 25.0453(g) allows the recording of proceedings in the Probate

Court of Collin County, that does not end our inquiry as to the propriety of the transcripts at

issue. Section 25.0453(g) mandates the probate judge, in designating a court recorder, to “assign

to [the] court recorder the duties and responsibilities necessary to act in that capacity.” See id.

Those duties and responsibilities are outlined in relevant part in Texas Rule of Appellate

Procedure 34.6 and the Uniform Format Manual for Texas Reporters’ Records. See TEX. R. APP.

P. 34.6 & Apx. C, rule 2; Unif. Format Manual for Tex. Reporters’ Records, § 3. The transcripts

at issue do not comply with the applicable rules.

        Accordingly, we ORDER as follows. We ORDER Judge Copeland to direct the court

recorder he designated to record the proceedings in this case to file, WITHIN TEN DAYS OF

THIS ORDER, a record that complies with Texas Rule of Appellate Procedure 34.6(a)(2) and

section 3 of the Uniform Format Manual for Texas Reporters’ Records. See TEX. R. APP. P.

34.6(a)(2); Unif. Format Manual for Tex. Reporters’ Records, § 3. If a record that complies with

those rules cannot be filed, Judge Copeland shall conduct, WITHIN FOURTEEN DAYS OF

THIS ORDER, the previously ordered hearing to determine whether the parties agree on the

accuracy of the transcripts at issue. If the parties do not agree, Judge Copeland shall then

determine whether (1) appellants objected to the proceedings being electronically recorded and

(2) the record of the proceedings is necessary to the appeal’s resolution. Judge Copeland shall

transmit to the Court a record of the hearing and a supplemental clerk’s record containing the

Probate Court’s docket sheet, the written finding(s), and any supporting documentation
WITHIN TWENTY DAYS OF THIS ORDER. Appellants’ amended motion to supplement

the record remains pending.

        We DIRECT the Clerk of this Court to send a copy of this order to Judge Copeland,

Collin County Clerk Stacey Kemp, and the parties.

        We ABATE the appeal to allow Judge Copeland to comply with this order. The appeal

shall be reinstated when the requested record has been filed or within thirty days of the date of

this order.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE